NOT FOR PUBLICATION

                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
                               CAMDEN VICINAGE
__________________________________
                                    :
DAVID H. YOUNG,                     :
                                    :
            Plaintiff,              :
                                    :      Civil No. 20-781 (RBK/AMD)
            v.                      :
                                    :      OPINION
COUNTY OF GLOUCESTER                :
SHERIFF’S DEPARTMENT, COUNTY :
OF GLOUCESTER                       :
                                    :
            Defendants.             :
__________________________________
KUGLER, United States District Judge:

       This matter comes before the Court on Plaintiff David H. Young’s Brief in Support of

Order to Show Cause and Application for Injunctive Relief (Doc. 5). Plaintiff requests that this

Court issue an Order directing Defendants County of Gloucester Sheriff’s Department and County

of Gloucester to Show Cause why preliminary injunctive relief should not issue. For the reasons

expressed herein, Plaintiff’s request for injunctive relief is DENIED.

I.     BACKGROUND

       Plaintiff brings suit under the Uniformed Services Employment and Reemployment Rights

Act of 1994, 38 U.S.C. § 4301 et seq. (“USERRA”), contending that Defendants improperly

excluded him from the hiring process for a promotion due to his service in the United States Naval

Reserves (Doc. 3, Amended Verified Complaint (“AVC”) ⁋⁋4, 6, 58–59). Plaintiff is an employee

of Defendant County of Gloucester Sheriff’s Department, where he has worked since June 2007.

(Id. ¶8.) Plaintiff has also been a member of the United States Naval Reserves since August 2002,

and “recently returned from active duty.” (Id. ¶¶4, 7.)


                                                 1
       Plaintiff alleges that in 2014, after he returned from three months of active duty, a fellow

officer informed him that “Defendants’ Undersheriff expressed his resentment over the time

Plaintiff was absent due to military orders.” (AVC ¶¶10–11.) In 2017, Plaintiff again received

active duty orders to report to a Naval Air Station in California from April 2017 through June

2019. (Id. 13–16.) Because of the lengthy deployment, Plaintiff sold his New Jersey residence and

provided Defendants with his new California address. (Id.)

       At some point in February 2019, Defendants informed Plaintiff that they would be

certifying the promotional list for a Sergeant’s position in the Transportation Unit. (AVC ¶¶17–

18.) Plaintiff indicated that he was interested in being promoted. (Id. ¶19.) Plaintiff states that the

process for certification for promotion is that “the Civil Service Commission mails a Notice of

Certification to each eligible candidate who has taken and passed the civil service exam for that

particular promotional title for the Appointing Authority.” (Id. ¶22.) If an eligible candidate does

not respond to the Notice of Certification within 5 business days, they are removed from the

eligibility list. (Id. ¶¶23–24.) Once the eligibility list is set, “the Appointing Authority may

promote any one of the top three candidates on the list.” (Id. ¶27.)

       Plaintiff alleges that he never received a Notice of Certification in the mail, because “mail

forwarding for his prior New Jersey address to his California address had expired.” (AVC ¶30.)

Thus, because he never responded to the notice, he was excluded from eligibility, despite otherwise

being within the top three eligible candidates. (Id. ¶¶34–38.) However, Plaintiff contends that

Defendants had knowledge of his interest in a promotion based on their February 2019 interaction,

and that they further failed to update their records with Plaintiff’s new address, resulting in him

not receiving the notice. (Id. ¶¶31–33.) Plaintiff alleges that he would have been chosen for the

position had he not been excluded, because he was the only candidate in the top three with




                                                  2
“Veteran’s Preference,” a rule meaning that “Plaintiff would have to be selected above a non-

Veteran, even if that non-Veteran was above Plaintiff in the top three.” (Id. ¶¶35–40.)

        Plaintiff further contends that he was unable to register for and take a May 2019 Sergeant’s

promotional examination, again due to Defendant’s failure to update his address in their records

and send him notice to register for the exam. (AVC ¶¶44–49.) The Civil Service Commission did

offer Plaintiff a chance to take a make-up exam in May 2020, but the results would not be

retroactive. (Id. ¶50.) Because Plaintiff did not take the May 2019 exam, his name is not on the

current eligibility list, and he cannot be considered for promotion from that list. (Id. ¶53.) Plaintiff

anticipates “that promotions from that list are imminent.” (Id.) Upon returning to employment after

his active duty, Plaintiff “was reassigned to a less desirable unit by Defendants, where he is earning

less money due to the lack of built-in overtime.” (Id. ¶54.)

        Plaintiff brought suit in January 2020, alleging that Defendants violated USERRA by

failing to “recognize and give full effect to Plaintiff’s timely written and oral notifications that he

was interested in the sergeant’s promotion,” and “limiting and/or terminating of Plaintiff’s access

to employee information regarding promotions and testing.” (AVC ¶59.) Aside from money

damages, Plaintiff requests that this Court “Order Defendants to comply with USERRA by

promoting Plaintiff retroactively, and/or prohibiting Defendant from promoting any person off the

current Eligibility List until such time as a new list is issued with Plaintiff included.” (Id.)

        Plaintiff included with his Complaint a “Proposed Order to Show Cause,” requesting that

the Court order Defendants under Federal Rule of Civil Procedure 65 and Local Civil Rule 65.1 to

show cause as to why the Court should not issue preliminary injunctive relief enjoining Defendants

from promoting officers to sergeant until this suit is resolved. (Doc. 3-1.) Plaintiff’s proposed order

was unaccompanied by a supporting brief, which violated Local Civil Rule 65.1; accordingly, this




                                                   3
Court denied Plaintiff’s request on January 24, 2020. (Doc. 4.) Plaintiff now files a brief in support

of his request for injunctive relief. (Doc. 5.) This present motion is addressed herein.

II.     LEGAL STANDARD

        Applications for emergency relief are governed by Local Civil Rule 65.1, which provides

that “[a]ny party may apply for an order requiring an adverse party to show cause why a

preliminary injunction should not issue, upon the filing of a verified complaint,” but that “[n]o

order to show cause . . . will be granted except on a clear and specific showing . . . of good and

sufficient reasons why a procedure other than by notice of motion is necessary.” L. Civ. R. 65.1(a).

        To secure the extraordinary relief of a preliminary injunction, a plaintiff must demonstrate

that “(1) he is likely to succeed on the merits; (2) denial will result in irreparable harm; (3) granting

the injunction will not result in irreparable harm to the defendants; and (4) granting the injunction

is in the public interest.” Bragg v. Balicki, Civ. No. 10-3803, 2011 WL 734705, at *3 (D.N.J. Feb.

22, 2011) (citing Maldonaldo v. Houston, 157 F.3d 179, 184 (3d Cir. 1998). “A plaintiff must

establish that all four factors favor preliminary relief.” Bragg, 2011 WL 734705, at *3 (citing

Opticians Ass’n of Am. v. Indep. Opticians of Am., 920 F.2d 187 (3d Cir.1990)); Niblack v. Albino,

No. 09-428, 2010 WL 3908539, at *2 (D.N.J. Sept. 28, 2010) (citation omitted).

III.    DISCUSSION

        Plaintiff argues that preliminary injunctive relief is appropriate because there “is no

possibility that adequate compensatory or other corrective relief will be available, or make

[P]laintiff whole, at the conclusion of litigation.” (Doc. 5 at 10.) Plaintiff claims that Defendants

“should not be permitted to destroy the circumstances giving rise to the promotional opportunities

currently at issue in this case.” (Id. at 11.)




                                                   4
        The Court finds that Plaintiff has failed to demonstrate that irreparable harm would result

if a preliminary injunction is not granted. “An irreparable injury is one which cannot be adequately

compensated by monetary damages.” Stackhouse v. Pennsylvania State Police, Civ. No. 01-2223,

2005 WL 8167733, at *1 (M.D. Pa. 2005) (citing Adams v. Freedom Forge Corp., 204 F.3d 475,

484–85 (3d Cir. 2000)). The “irreparable harm” Plaintiff alleges here is loss of opportunity caused

by failure to promote.

        In Stackhouse, 2005 WL 8167733, the plaintiff sought preliminary injunctive relief that

would enjoin her employer from promoting anyone to her desired rank, in order to ensure that a

vacancy remained upon resolution of her case. The Court stated, “no authority has been cited for

the proposition that a failure to promote constitutes irremediable harm; indeed, more severe

employment actions have been held not to rise to such a level.” Id. (citing Moteles v. Univ. of Pa.,

730 F.2d 913, 919 (3d Cir. 1984)). In Moteles, the Third Circuit found that even a discharge from

employment does not constitute the irreparable harm required for issuance of a preliminary

injunction. 730 F.2d at 919.

        Similarly, in Dietz v. Baker, 523 F.Supp.2d 407, 425 (D. Del. 2007), the court held that, in

a failure to promote context, the irreparable harm “factor weighs heavily against granting

injunctive relief.” In Dietz, the plaintiff sought a preliminary injunction barring her employer from

appointing an officer to the vacant position she desired. Id. at 424–425. The court found that the

plaintiff could not demonstrate irreparable harm, as her losses could “be remedied by appropriate

judicial decrees if the plaintiff should prove successful at trial, and such judicial relief may properly

include provisions for employment, back-pay, fringe benefits and the like.” Id. at 425 (citing

Oburn v. Shapp, 521 F.2d 142, 151 (3d Cir. 1975)).




                                                   5
          The situation here is factually analogous to those presented in Stackhouse and Dietz. Like

in Stackhouse, Plaintiff here has not cited any authority supporting his claim that a failure to

promote constitutes irreparable harm. (Doc. 5 at 14.) A “failure to show either likelihood of success

on the merits or irreparable harm ‘must necessarily result in denial of a preliminary injunction.’”

Dietz, 523 F.Supp.2d at 424 (quoting In re Arthur Treacher’s Franchisee Litig., 689 F.2d 1137,

1143 (3d Cir.1982)). Thus, as Plaintiff “has not demonstrated a potential for irreparable harm the

court need not analyze the remaining factors for injunctive relief.” Stackhouse, 2005 WL 8167733

at *2.1

IV.       CONCLUSION

          Because Plaintiff cannot meet the required factors for preliminary injunctive relief to issue,

Plaintiff’s motion (Doc. 5) is DENIED. An accompanying Order shall issue.



Dated: 2/3/2020                                                            /s/ Robert B. Kugler
                                                                           ROBERT B. KUGLER
                                                                           United States District Judge




1
  The Court also notes that Plaintiff has not shown that the fourth factor—that the injunction is in the public interest—
would be met by ordering the County of Gloucester Sheriff’s Department to refrain from promoting its officers. In
Stackhouse, the court found that enjoining a police department from promoting its officers “would likely contravene
the public interest.” 2005 WL 8167733 at *2. It based this conclusion on the Third Circuit’s holding in Oburn v.
Shapp, 521 F.2d 142 (3d Cir. 1975), which found “that enjoining of the Pennsylvania State Police from hiring pending
resolution of a discrimination case was not warranted because the potential harm to public interest outweighed any
potential harm to plaintiffs.” Id.; see also Dietz, 523 F.Supp.2d at 425 (finding that issuing a preliminary injunction
barring promotion of officers “is contrary to the public interest because it prevents the efficient function of the [police
department], thereby endangering public safety”).


                                                            6
